Opinion by
Mb. Justice Mesteezat,
This bill was filed by the plaintiff to restrain the defendant from assigning to any third person, during the continuance of the alleged contract, certain letters patent for improvements on car seats manufactured by plaintiff and which it alleges should have been assigned to it. The plaintiff also prayed that the defendant be decreed to assign the patents to it.
The agreement on which the plaintiff claims the right to have the patents assigned to it is set forth in the bill as follows : “ On or about the 29th day of December, 1888, the defendant applied for a further increase of salary, and as a consideration for the said increase of salary, verbally agreed with *292the plaintiff to exercise his best efforts and his inventive faculties for the purpose of devising new constructions and making improvements in the articles manufactured by the plaintiff, and particularly in car seats, and agreed to assign all such new constructions or improvements as he might devise or invent to the plaintiff, without further consideration, for its sole benefit and advantage, which agreement was duly entered into verbally by the plaintiff and defendant, and as a consideration therefor an increased salary was paid to the defendant from and since the first day of January, 1889.” The defendant in his answer denied the agreement and the court below found that it had not been established by the testimony, and dismissed the bill. This is the single issue in dispute.
The learned counsel for appellant concede that ordinarily the finding of facts in an equity proceeding by the trial judge is conclusive on this court. They allege, however, that the circumstances of this case take it out of that rule. It is claimed by the plaintiff that the contract was established by the testimony of four witnesses, and was denied by a single witness, the defendant himself. The learned judge in the adjudication says: “ There was nothing in the manner of any of the witnesses which gave the impression that any of them intended to falsify the facts. The events described had happened about eleven years before the hearing, and the liability to error from defective memory was therefore considerable. In coming to a conclusion as to what really happened, all the circumstances must be carefully considered.” The appellant in his printed argument quotes this extract from the adjudication and argues that the finding of the judge was based on the testimony of one witness against that of four witnesses, “ none of whom he finds to be untruthful,” and that therefore it is within the province of this court to reverse the finding of the court below. The counsel for the appellant then proceeds to show by the testimony that the court below should have found the issue of fact in its favor.
The trial judge has discussed at length the testimony in the case and has drawn his conclusions after the most careful consideration of it. We need not attempt to sustain his decree by a discussion of the evidence. He has shown, and we think clearly so, wherein the appellant’s testimony fails to sustain *293its version of the alleged contract. There is no rule requiring a court to determine an issue solely on the number of witnesses. Specific performance of this contract could be decreed only after its existence had been shown by clear and precise evidence. This standard was not attained by the testimony of the appellant, in the opinion of the trial judge, and, for the reasons he has stated at length, we agree with his conclusions.
The assignments of error are overruled and the decree is affirmed.